Pratt, J.
These proceedings are based upon the act of 1862,1 and the allowances from which these appeals are brought were such as were authorized *826by that act. The costs and allowances granted by that act were not set forth bodily in the statute. They were incorporated into it by reference to the Code of Procedure then in existence, and became a portion of the act as effectually as if they had been set forth in words. The subsequent repeal of the Code of Procedure did not affect the act of 1862. That stands as it did before. The allowances made were therefore proper, and are affirmed.

 Laws 1862, c. 482, § 24, provides: “Judgment for costs shall be rendered in favor of the successful party as in personal actions, and the successful party shall be entitled to recover the costs and allowances provided for in the Code of Procedure in civil actions.